United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2518
                     ___________________________

                               Yoonjong Faubus

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

               Andrew Saul, Commissioner, Social Security

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                        Submitted: January 31, 2020
                          Filed: February 5, 2020
                               [Unpublished]
                              ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Yoonjong Faubus appeals a district court1 order affirming the denial of
disability insurance benefits. We agree with the district court that Faubus received a
full and fair administrative hearing. See Passmore v. Astrue, 533 F.3d 658, 663-64
(8th Cir. 2008) (reviewing de novo challenge to procedures of social security
disability hearing). The judgment is affirmed.
                        ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-